Peremptory mandamus order reversed upon the law and the facts -with fifty dollars costs and disbursements, and motion denied, with ten dollars costs. The word *764“ bank ” as used by the relator in combination with the word “ electric,” making the word “ Bankeleetric ” as a part of the name of his proposed corporation, violates, in letter and spirit, the provisions of section 9 of the General Corporation Law,  which provides that no corporation shall be organized under the laws of this State with the word “ bank,” among others therein mentioned, as part of its name, except a moneyed corporation. The fact that petitioner’s name is “Bank” does not affect the application of the law, since the word “bank,” as used in the name of the proposed corporation in combination with the word “ electric,” is a common noun, the proposed use alone making it a proper noun. The right of the petitioner bank, an individual, to use his own name as part of a corporation name, where it is obvious that the purpose is but to identify the corporation with the individual, is not before us. Lazansky, P. J.,' Young and Hagarty, JJ., concur; Carswell and Tompkins, JJ., dissent with the following memorandum: The statute is designed to prevent the use of the word “ bank ” ’in such a way as to convey the idea that it is used in connection with a financial institution, to the deception of the public. The word “bank” is here used as a syllable in the coined word “ Bankeleetric.” As so used it cannot be taken to connote a financial institution. It is not, therefore, deceptive or misleading, and does not violate either the letter or the spirit of the statute.